

115 S57 IS: To require the Secretary of Veterans Affairs to revoke bonuses paid to employees involved in electronic wait list manipulations, and for other purposes.
U.S. Senate
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 57IN THE SENATE OF THE UNITED STATESJanuary 5, 2017Mr. Cassidy (for himself, Mr. Crapo, Mr. Grassley, Mr. Daines, Mr. Flake, and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to revoke bonuses paid to employees involved in
			 electronic wait list manipulations, and for other purposes.
	
		1.Prohibition on award of bonuses to employees subject of adverse findings
 (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section:
				
					717.Prohibition on award of bonuses to employees subject of adverse findings
 (a)Prohibition(1)Notwithstanding any other provision of law, in a case in which the Secretary makes an adverse finding relating to an employee of the Department, the Secretary may not award a bonus to such employee until the earlier of—
 (A)the date that is five years after the end of the fiscal year in which the adverse finding was made; or
 (B)the date that the finding is found to have been made in error. (2)The Secretary may base an adverse finding under paragraph (1) on an investigation by, determination of, or information provided by the Inspector General of the Department or another senior ethics official of the Department or the Comptroller General of the United States in connection with the carrying out by such official of an activity, authority, or function under a provision of law other than this section.
 (b)Previously awarded bonusesIf the Secretary makes an adverse finding relating to an employee under subsection (a), the Secretary, after notice and an opportunity for a hearing, shall issue an order directing the employee to repay the amount of any bonus awarded to the employee during the year during which the adverse finding is made, unless such finding is found to have been made in error.
 (c)DefinitionsIn this section: (1)The term adverse finding relating to an employee means a determination that the conduct of the employee—
 (A)violated a policy of the Department for which the employee may be removed or suspended; or (B)violated a law for which the employee may be imprisoned for more than 1 year.
 (2)The term bonus means any bonus or cash award, including— (A)an award under chapter 45 of title 5;
 (B)an award under section 5384 of such title; and (C)a retention bonus under section 5754 of such title..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				717. Prohibition on award of bonuses to employees subject of adverse findings..
			2.Retention of records of reprimands and admonishments received by employees of the Department of
			 Veterans Affairs
 (a)In generalChapter 7 of title 38, United States Code, as amended by section 1, is further amended by adding at the end the following new section:
				
 719.Record of reprimands and admonishmentsIf any employee of the Department receives a reprimand or admonishment, the Secretary shall retain a copy of such reprimand or admonishment in the permanent record of the employee as long as the employee is employed by the Department..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by section 1, is further amended by adding at the end the following new item:
				719. Record of reprimands and admonishments..